Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.582 Filed 07/29/21 Page 1 of 18




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

ROBERT SMITH,

                       Plaintiff,                             Case Number 19-12079
v.                                                            Honorable David M. Lawson
                                                              Magistrate Judge David R. Grand
CLARE COUNTY, GENESEE COUNTY,
JOHN WILSON, CHRISTOPHER
SWANSON, DEPUTY WILLIAMS,
DEPUTY MAJOR,

                  Defendants.
________________________________________/

    OPINION AND ORDER ADOPTING IN PART AND REJECTING IN PART
 MAGISTRATE JUDGE’S REPORT, SUSTAINING IN PART AND OVERRULING IN
    PART PLAINTIFF’S OBJECTIONS, ADOPTING MAGISTRATE JUDGE’S
  RECOMMENDATION, GRANTING MOTIONS TO DISMISS, AND DISMISSING
              AMENDED COMPLAINT WITH PREJUDICE

       Plaintiff Robert Smith filed a complaint pro se alleging that the defendants violated his

First Amendment right of access to the courts when Smith was transferred from one detention

facility to another without his personal property, which included certain legal papers that he needed

to file an appeal of a state court sentence. The case was referred to Magistrate Judge David R.

Grand to conduct all pretrial proceedings. Pro bono counsel was appointed for the plaintiff, who

filed an amended complaint on his behalf. The Genesee County defendants (the County and

Sheriff Christopher Swanson in his official capacity) and the Clare County defendants (the County

and Sheriff Christopher John Wilson in his official capacity, and deputies Williams and Major)

both filed motions to dismiss. Judge Grand issued a report recommending that the Court grant

both motions and dismiss all of the claims against the defendants with prejudice. Smith filed

timely objections to the report and recommendation, the defendants responded, and Smith replied.
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.583 Filed 07/29/21 Page 2 of 18




                                                 I.

                                                A.

       The facts of the case are summarized adequately by the magistrate judge. Briefly, Smith

alleges in his amended complaint that he was arrested for a probation violation that included

possessing a firearm. He says that he pleaded guilty in state court to a firearm charge with the

assurance of his court-appointed attorney that he would be placed in a drug treatment program, but

instead he was sentenced to prison. The firearm possession also led to a federal charge. Smith

was transported from the Genesee County jail to the federal courthouse in Flint (Genesee County’s

county seat) for his first appearance before a federal magistrate judge. Smith was not granted bail,

and at the conclusion of the proceedings, Clare County deputies Williams and Major did not return

Smith to the Genesee County jail and instead drove him to the Clare County jail where he was held

in federal custody. (Clare County has a contract with the United States Marshal Service to house

federal detainees). However, Williams and Major did not transport Smith with his personal

property, including his legal papers, and they ignored his requests to stop at the Genesee County

jail a few blocks away to retrieve those materials. Smith alleges that “Williams and Major taunted

[him], with one of them stating ‘good luck getting that back’ and both laughing profusely at his

distress.” Am. Compl. ¶ 28, ECF No. 33, PageID.99.

       Smith alleges that he sent “kites” (written requests to jail authorities) every two weeks to

Clare County officials requesting the return of his property and all went unanswered. Without his

paperwork, he says that he lost his right to appeal the state court conviction because the time for

filing his appeal had lapsed. Smith was transferred back to the Genesee County jail eight months

later. In the meantime, he was told that his belongings were given over to the Bureau of Alcohol,

Tobacco, and Firearms (ATF), the federal agency responsible for initiating the federal firearm




                                               -2-
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.584 Filed 07/29/21 Page 3 of 18




charge. Smith also alleges that while trying to pursue legal remedies in his state court case, he

asked for access to legal materials and was told that the Genesee County jail neither has a law

library nor provides any form of legal assistance to inmates.

                                                 B.

       With counsel’s assistance, Smith filed a three-count amended complaint. He alleges that

the actions of all the defendants denied him access to the courts because they interfered with his

efforts to retrieve his legal paperwork, which prevented him from challenging his guilty plea and

sentence in the state trial court and on appeal (Count I). Count II is directed at Genesee County

and Sheriff Swanson for failing to maintain some sort of law library or provide any form of legal

assistance to inmates. Smith also sues both counties and their sheriffs in their official capacities

for maintaining policies that condoned the transfer of inmates to other detention facilities without

their personal property, including legal paperwork (Count III).

       Both sets of defendants filed motions to dismiss alleging that Smith failed to state viable

claims. Defendants Williams and Major also argued that they are protected by qualified immunity

because Smith’s right of access to the courts was not clearly established in the context of

Williams’s and Major’s conduct. The Genesee County defendants argue that Smith’s claim is

barred by Heck v. Humphrey, 512 U.S. 477 (1994). And both sets of defendants argue that the

official capacity claims against the respective county sheriffs are duplicative of the claims against

the counties themselves.

                                                 C.

       The magistrate judge issued a report on October 29, 2020 recommending that both motions

be granted. He suggested that the amended complaint did not state a viable claim against

defendants Williams and Major because they could be held responsible for only a single day’s




                                                -3-
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.585 Filed 07/29/21 Page 4 of 18




delay in Smith’s legal paperwork since they never possessed the property and they had no

obligation to take a detour when their job was to transport a prisoner to a designated facility;

Smith’s state court appeal of his plea and sentence would have been frivolous and therefore he was

not deprived of any meaningful access to the courts; and Smith was represented by counsel in the

state court proceedings and in his federal case, which satisfies the First Amendment requirements

of ensuring access to the courts. The magistrate judge also suggested that the claims against the

respective county defendants for failure to train and maintaining an unconstitutional policy were

conclusory and therefore insufficient; and he determined that there was no constitutional violation

against any of their agents or employees and therefore no basis for liability against the counties

themselves. He also noted that the official capacity claims against the county sheriffs were

duplicative of the claims against the municipalities. Finally, he observed that the plaintiff named

as defendants the ATF and the Genesee County jail in his original pro se complaint, and they were

dropped from the amended complaint but never formally dismissed from the case.                  He

recommended dismissal of those entities.

       The plaintiff filed timely objections to the report and recommendation. The defendants

each responded to the objections, and the plaintiff filed a reply.

                                                 II.

       The filing of timely objections to a report and recommendation requires the court to “make

a de novo determination of those portions of the report or specified findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1); see also United States v. Raddatz, 447 U.S.

667 (1980); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). This fresh review requires the

court to re-examine all of the relevant evidence previously reviewed by the magistrate judge in




                                                -4-
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.586 Filed 07/29/21 Page 5 of 18




order to determine whether the recommendation should be accepted, rejected, or modified in whole

or in part. 28 U.S.C. § 636(b)(1).

       This review is not plenary, however. “The filing of objections provides the district court

with the opportunity to consider the specific contentions of the parties and to correct any errors

immediately,” Walters, 638 F.2d at 950, enabling the court “to focus attention on those issues —

factual and legal — that are at the heart of the parties’ dispute,” Thomas v. Arn, 474 U.S. 140, 147

(1985). As a result, “‘[o]nly those specific objections to the magistrate’s report made to the district

court will be preserved for appellate review; making some objections but failing to raise others

will not preserve all the objections a party may have.’” McClanahan v. Comm’r of Soc. Sec., 474

F.3d 830, 837 (6th Cir. 2006) (quoting Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d

1370, 1373 (6th Cir. 1987)).

                                                  A.

       Smith does not object to the recommendation to dismiss the claims against Sheriff Wilson

and Sheriff Swanson in their official capacities because they are duplicative of his claims against

the counties. The magistrate judge’s conclusion is correct, Kentucky v. Graham, 473 U.S. 159,

167 n.14 (1985) (“There is no longer a need to bring official-capacity actions against local

government officials, for under Monell, local government units can be sued directly for damages

and injunctive or declaratory relief.”), and the motion will be granted as to those defendants

because the claims against them are “redundant,” see Foster v. Michigan, 573 F. App’x 377, 390

(6th Cir. 2014).

       Smith does not object to the recommendation to dismiss the Genesee County jail and the

ATF from the case. Smith dropped them from the case in his amended complaint, which contains

no allegations against them. The amended pleading supersedes the original pleading and displaces




                                                 -5-
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.587 Filed 07/29/21 Page 6 of 18




it. Hayward v. Cleveland Clinic Found., 759 F.3d 601, 617 (6th Cir. 2014). Those defendants

will be dismissed from the case.

                                                     B.

        Smith states four objections to the report and recommendation to grant the motion to

dismiss by defendants Williams and Major. He first disputes the conclusion that their conduct

only caused one day’s delay in Smith being without his legal paperwork. The significance of that

fact is its support for the magistrate judge’s conclusion that minor delays and inconveniences will

not constitute denial of access to the courts. See Chandler v. Baird, 926 F.2d 1057, 1063 (11th

Cir. 1991) (holding that deprivations of legal materials that are of “a minor and short-lived nature”

do not amount to constitutional access to the courts violation); Taylor v. Widup, No. 07-301, 2007

WL 3256598, at *4 (N.D. Ind. Nov. 2, 2007) (“Standing alone, delay and inconvenience do not

rise to the level of constitutional deficiency.”).

        The magistrate judge’s observation is perhaps a fair inference that can be drawn from the

amended complaint. But it is not the only inference. When ruling on a motion to dismiss for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6), the Court must “‘construe

the complaint in the light most favorable to the plaintiff and accept all [factual] allegations as

true.’” Donovan v. FirstCredit, Inc., 983 F.3d 246, 252 (6th Cir. 2020) (quoting Keys v. Humana,

Inc., 684 F.3d 605, 608 (6th Cir. 2012)). The plaintiff here had to allege plausibly that these

defendants deprived him of access to paperwork that he needed to pursue remedies in state court.

A “claim is facially plausible when a plaintiff ‘pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.’” Matthew N.

Fulton, DDS, P.C. v. Enclarity, Inc., 907 F.3d 948, 951-52 (6th Cir. 2018) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)). Smith alleged that when he asked the deputies to drive to the




                                                     -6-
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.588 Filed 07/29/21 Page 7 of 18




Genesee County jail so he could get his legal papers, they taunted him, saying “‘good luck getting

that back’ and both laugh[ed] profusely at his distress.” Am. Compl. ¶ 28, ECF No. 33, PageID.99.

The plaintiff also alleged that he “specifically told [Williams and Major] that his property at

Genesee County Jail included legal paperwork he needed to challenge his state sentence.” Id. ¶

25, PageID.98. It is fair to infer from these allegations that these defendants knew that their

conduct was separating Smith from legal paperwork for much more than a day — perhaps forever

— and that Smith needed the papers to pursue court remedies. The plaintiff’s objection to that

conclusion by the magistrate judge will be sustained.

       For the same reason, Smith’s second objection — that the magistrate judge erroneously

concluded that a minor delay in ensuring access to the courts cannot give rise to a viable access to

the courts claim — will be sustained. As noted, the delay cannot unequivocally be characterized

as “minor.” Smith lost papers, according to him, that were necessary to challenge his state court

sentence. Under Michigan law, a criminal defendant may file a request for appellate counsel with

the sentencing court within 42 days of sentencing. Mich. Ct. R. 6.425(G)(3). It is common practice

in the Genesee County courts to furnish at sentencing court-approved form for defendants to make

such a request. It is fair to infer that such a form was among the papers Smith wanted the deputies

to retrieve from the jail before he was taken to another detention facility. Perhaps Smith believed

that he needed the form to make such a request, but there is nothing in the Michigan procedural

rules that would have prevented him from merely sending a letter to the sentencing judge asking

to appeal and for appointment of appellate counsel. He was sentenced by the state court on March

4, 2019 and transported to the Clare County jail on March 12, 2019, so he had time to meet the

deadline.




                                               -7-
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.589 Filed 07/29/21 Page 8 of 18




       Nonetheless, it is well established that prisoners have a fundamental right of access to the

courts. Bounds v. Smith, 430 U.S. 817, 821 (1977). The right is derived from the Due Process

Clause of the Fourteenth Amendment and the First Amendment right to petition for redress of

grievances. Knop v. Johnson, 977 F.2d 996, 1002 (6th Cir. 1992).                 The deprivation of

an inmate’s legal papers could conceivably violate this right because prison officials are

prohibited from “actively interfering with inmates’ attempts to prepare legal documents.” Lewis

v. Casey, 518 U.S. 343, 350 (1996). Smith explained in his amended complaint that his papers

were necessary for him to pursue state appellate remedies. In the context of the known and

established state procedures for indigent criminal defendants, that allegation plausibly states a

claim for denial of access to the courts.

       Smith’s third objection is that the magistrate judge improperly suggested that the loss of

the ability to directly appeal Smith’s criminal sentence as a result of the defendants’ actions did

not constitute an “actual injury” sufficient to state a claim for deprivation of access to the courts.

That objection refers to the magistrate judge’s determination that Smith’s state court appeal would

have been frivolous and therefore he failed to state a viable access-to-the-courts claim.

       It is true that for such a claim, the plaintiff must plead facts that support the inference that

he suffered an “actual injury,” Lewis, 518 U.S. at 351, by showing that his underlying claim was

non-frivolous, id. at 353 (reasoning that the “actual injury” requirement means that inmates must

“demonstrate that a nonfrivolous legal claim ha[s] been frustrated or was being impeded.”).

Examples of actual prejudice include having a non-frivolous case dismissed; being unable to file

a non-frivolous complaint; and missing a court-imposed deadline. Id. at 353; Harbin-Bey v. Rutter,

420 F.3d 571, 578 (6th Cir. 2005). “[T]he underlying cause of action, whether anticipated or lost,




                                                -8-
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.590 Filed 07/29/21 Page 9 of 18




is an element that must be described in the complaint[.]” Christopher v. Harbury, 536 U.S. 403,

415 (2002).

       The magistrate judge suggested that the plaintiff’s appeal of his criminal case would have

been frivolous, after he examined the available state court record and concluded that there was no

plea agreement or statements indicating that Smith was entitled to drug treatment rather than a

prison sentence. However, at the pleading stage of the case, courts need not, and should not, dig

that deeply into the underlying lost claim. “A plaintiff need not demonstrate that the underlying

claim would have been successful; instead, deprivation of an ‘arguable (though not yet established)

claim’ is sufficient.” Brown v. Matauszak, 415 F. App’x 608, 612 (6th Cir. 2011) (quoting

Lewis, 518 U.S. at 353 n.3). In his amended complaint, Smith explained that he pleaded guilty

because he was misled by his lawyer about the sentencing consequences of his conviction. That

is sufficient to state an “arguable” basis for an appeal, which might have been fortified by further

developments in the state court, such as an evidentiary hearing where Smith’s state court lawyer

could have testified. See People v. Ginther, 390 Mich. 436, 441-42; 212 N.W.2d 922, 924 (1973).

Because the amended complaint adequately pleads prejudice, the third objection will be sustained.

       Smith’s fourth objection is that the magistrate judge erroneously determined that he was

not denied access to the courts because “he had legal counsel with regard to his proceedings in the

Genesee County Circuit Court.” R&R at 10, ECF No. 56, PageID.431. It is true that an inmate’s

right of access to the courts is fully protected if he is represented by counsel. Holt v. Pitts, 702

F.2d 639, 640 (6th Cir. 1983) (“[A] prisoner's constitutionally-guaranteed right of access to the

courts [is] protected when a state provides that prisoner with . . . the assistance of legally trained

personnel.”). But the amended complaint plainly states that Smith was not represented by his state




                                                -9-
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.591 Filed 07/29/21 Page 10 of 18




 court-appointed attorney at the time he was deprived of his legal papers. In fact, the point of his

 complaint is that he was deprived of the opportunity to request an attorney to file an appeal.

        It is fair to infer from the amended complaint that Smith was represented by a lawyer in

 the federal prosecution. If that lawyer was appointed under the Criminal Justice Act, his duties

 would not have extended to giving advice about a state criminal case. The Sixth Circuit has held

 that such crossover representation opportunities may be enough to defeat an access-to-the-courts

 claim. Martucci v. Johnson, 944 F.2d 291, 295 (6th Cir. 1991). In granting summary judgment

 against the plaintiff in that case who complained about the lack of legal resources that he needed

 to pursue a conditions-of-confinement claim, the court of appeals stated:

        [The plaintiff] argues that although he was represented by appointed counsel during
        his criminal murder trial, he was nevertheless denied access to the courts insofar as
        the instant section 1983 cause of action was concerned, reasoning that his counsel
        was appointed to defend him in the criminal case and not to represent him as a
        plaintiff in a civil rights action. There is, however, nothing in the record to lend
        support to the presumption that [the plaintiff] was barred from discussing his
        [impeded access to the courts] — and the legal implications thereof — with his
        appointed attorney.

 Ibid. However, that decision was at the summary judgment stage. It may be true that the proofs

 in this case would sustain a similar finding. But the amended complaint pleads sufficient facts to

 avoid that bar at this stage of the case. The fourth objection will be sustained.

        Defendants Williams and Major, however, raise the defense of qualified immunity, which

 the magistrate judge did not discuss, but which requires that their motion to dismiss be granted.

 The doctrine of qualified immunity insulates state actors from liability as long “as their conduct

 does not violate clearly established statutory or constitutional rights of which a reasonable person

 would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). Once the qualified

 immunity defense is raised, “the plaintiff must show that (1) the defendant violated a constitutional




                                                - 10 -
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.592 Filed 07/29/21 Page 11 of 18




 right and (2) that right was clearly established.” McDonald v. Flake, 814 F.3d 804, 812 (6th Cir.

 2016) (citing Quigley v. Tuong Vinh Thai, 707 F.3d 675, 680 (6th Cir. 2013)).

        It is conceivable under the pleaded facts that one could conclude that Williams’s and

 Major’s refusal to indulge a handful of left and right turns upon departing the federal courthouse

 in Flint and to retrieve the plaintiff’s legal papers from the Genesee County jail could be considered

 “actively interfering” with Smith’s attempts to pursue a criminal appeal. Lewis, 518 U.S. at 350.

 Smith made a request for his legal papers, he explained the reason for his need, these defendants

 mocked him, and their taunts suggested that Smith’s pursuit of his property likely would be

 doomed to failure.     Those facts allow an inference of intentionality that transcends mere

 negligence. See Sims v. Landrum, 170 F. App’x 954, 957 (6th Cir. 2006); see also Collins v. City

 of Harker Heights, 503 U.S. 115, 127-30 (1992) (holding that an allegation of negligence is

 insufficient to state an access to the courts claim under § 1983).

        However, as the magistrate judge observed, neither Williams nor Major ever actually had

 Smith’s papers in their possession. Did Smith have a clear constitutional right to require them to

 act on his request to retrieve them? “To determine whether a constitutional right is clearly

 established, [courts] must look first to decisions of the Supreme Court, then to decisions of [the

 Sixth Circuit] and other courts within [the] circuit, and finally to decisions of other circuits.”

 Cahoo v. SAS Analytics Inc., 912 F.3d 887, 887 (6th Cir. 2019) (quoting Crawford v. Geiger, 656

 F. App’x 190, 198 (6th Cir. 2016), and Brown v. Lewis, 779 F.3d 401, 418-19 (6th Cir. 2015)).

 Smith has cited no case, and the Court has not found any, that fit this fact pattern or that imply

 such a clearly established right.

        Of course, “‘an official can be on notice that his conduct violates established law even in

 novel factual situations.’” Cahoo, 912 F.3d at 898 (quoting Littlejohn v. Myers, 684 F. App’x 563,




                                                 - 11 -
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.593 Filed 07/29/21 Page 12 of 18




 569 (6th Cir. 2017) (quoting Hope v. Pelzer, 536 U.S. 730, 731 (2002))). The touchstone of the

 “clearly established” inquiry is “fair warning.” Baynes, 799 F.3d at 612-13 (quoting Hope, 536

 U.S. at 741). Accordingly, there need not “be ‘a case directly on point, but existing precedent

 must have placed the constitutional question beyond debate.’” Morgan v. Fairfield Cnty., 903

 F.3d 553, 564 (6th Cir. 2018) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). In other

 words, Smith must show that “‘[t]he contours of the right [are] sufficiently clear that a reasonable

 official would understand that what he is doing violates that right.’” Baynes v. Cleland, 799 F.3d

 600, 610 (6th Cir. 2015) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). But Smith

 has not made that showing, suggesting only in a general way that the defendants’ conduct

 amounted to intentional interference with his possession of his legal papers. And “because

 ‘immunity protects all but the plainly incompetent or those who knowingly violate the law,’ this

 court must not ‘define clearly established law at a high level of generality.’” Tlapanco v. Elges,

 969 F.3d 638, 649 (6th Cir. 2020) (quoting Kisela v. Hughes, --- U.S. ---, 138 S. Ct. 1148, 1152

 (2018)).

        Smith’s theory of liability against defendants Williams and Major is plausible, but it is

 novel and the right in this context is not clearly established. The claim against them, therefore, is

 barred by qualified immunity.

                                                  C.

        Smith also states three objections to the recommendation to grant the motions to dismiss

 by municipal defendants Clare County and Genesee County. The plaintiff acknowledges that local

 governmental entities cannot be held liable under 42 U.S.C. § 1983 solely for the acts of their

 agents; they are accountable under that statute only for their own conduct. Monell v. Dep’t of Soc.

 Servs., 436 U.S. 658, 691 (1978) (holding that “a municipality cannot be held liable [under section




                                                - 12 -
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.594 Filed 07/29/21 Page 13 of 18




 1983] solely because it employs a tortfeasor — or, in other words, a municipality cannot be held

 liable under § 1983 on a respondeat superior theory”). The plaintiff, therefore, must point to an

 official policy, custom, or practice of that local government as the source of the constitutional

 violation. Johnson v. Karnes, 398 F.3d 868, 877 (6th Cir. 2005). And he must allege facts that

 show a causal connection between the policy and the injury. Board of Cnty. Comm’rs v. Brown,

 520 U.S. 397, 404 (1997); Heyerman v. Cnty. of Calhoun, 680 F.3d 642, 648 (6th Cir. 2012).

        Pleading and proof of a Monell-qualifying “policy” can be accomplished by stating facts

 that establish “(1) the . . . [county’s] official policies; (2) actions taken by officials with final

 decision-making authority; (3) a policy of inadequate training or supervision; or (4) a custom of

 tolerance or acquiescence of federal violations.’” Winkler v. Madison Cnty., 893 F.3d 877, 901

 (6th Cir. 2018) (quoting Baynes, 799 F.3d at 621). For Clare County, Smith focuses on a failure-

 to-train theory. He objects to the magistrate judge’s suggestion that he failed to plead adequate

 facts to permit the inference that the County failed to train its officers (such as Williams and Major)

 to transport inmates’ property when they transported the inmates to the jail, and failed to train other

 personnel to respond to inmate requests for their property after they were transferred to the jail.

        A plaintiff can establish Monell liability against a municipality by showing that “the failure

 to train amounts to deliberate indifference to the rights of persons with whom the police come into

 contact.” City of Canton, Ohio v. Harris, 489 U.S. 378, 388 (1989). To plead such a claim, the

 plaintiff must allege facts that demonstrate either (1) “a pattern of similar constitutional violations

 by untrained employees and [the defendant counties’] continued adherence to an approach that it

 knows or should know has failed to prevent tortious conduct by employees, thus establishing the

 conscious disregard for the consequences of its action . . . necessary to trigger municipal liability,”

 or (2) “a single violation of federal rights, accompanied by a showing that [the defendant] has




                                                 - 13 -
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.595 Filed 07/29/21 Page 14 of 18




 failed to train its employees to handle recurring situations presenting an obvious potential for a

 constitutional violation.” Shadrick v. Hopkins Cnty., Kentucky, 805 F.3d 724, 738-39 (6th Cir.

 2015) (citations, quotations, and alterations omitted).

         The amended complaint contains no facts that support the inference of a pattern of conduct

 pertaining to the transport of inmates and their property. The allegations as to defendants Williams

 and Major are confined to the particular incident on March 12, 2019. There are no other instances

 alleged where an inmate was separated from his property.

         However, the plaintiff also alleges in his amended complaint that he sent kites asking for

 his legal papers every two weeks over the eight months that he was lodged in the Clare County jail

 and that he did not receive a response to a single one of them. He also alleged that it took a lawsuit

 — filed by him pro se — to attract the Clare County authorities’ attention, and only then did

 someone look into the recovery of his personal property, and then only to find that Genesee County

 personnel gave it (or at least some of it) to the ATF. Those allegations support the inference that

 Clare County failed to train its jail personnel to respond to inmate requests for legal materials that

 were necessary to pursue appellate remedies. That conduct is attributable to the County itself. See

 D’Ambrosio v. Marino, 747 F.3d 378, 387-88 (6th Cir. 2014). The amended complaint, therefore,

 adequately pleads that Clare County was deliberately indifferent to Smith’s First Amendment

 rights, and its policy of inadequate training led to that violation. See Lewis, 518 U.S. at 355

 (holding that inmates must be provided with the ability to “attack their sentences, directly or

 collaterally”).

         Smith also argues that the magistrate judge did not address Smith’s allegation that the

 Genesee County jail failed to provide a law library or legal assistance for inmates. That is

 inaccurate; the magistrate judge dropped a footnote rejecting the law library claim, reasoning that




                                                 - 14 -
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.596 Filed 07/29/21 Page 15 of 18




 Smith was represented by counsel when he returned to the Genesee County jail and his appeal of

 the state court conviction and sentence would have been frivolous. R&R at 10 n.8, ECF No. 56,

 PageID.431. For the reasons discussed above, however, that reasoning does not support the

 dismissal of that count of the amended complaint.

        The amended complaint adequately states an access-to-the-courts claim based on Genesee

 County’s failure to provide a law library or legal assistance to inmates. Smith alleged that since

 November 2019 when he was returned to that facility, he was informed in response to several kites

 that “Genesee County Jail neither has a law library nor provides any form of legal assistance to

 inmates”; and as a result, he was unable to challenge his state court conviction and sentence

 directly or collaterally. Am. Compl. ¶¶ 34-36, ECF No. 33, PageID.100-101. These allegations

 state more than a mere “freestanding right to a law library or legal assistance” or that “his prison’s

 law library or legal assistance program is subpar in some theoretical sense.” Lewis, 518 U.S. at

 351. Rather, the allegations “demonstrate that the alleged shortcomings in the library or legal

 assistance program hindered his efforts to pursue a legal claim.” Ibid.

        Because Smith adequately pleaded Monell claims against Clare and Genesee Counties, his

 objections to the magistrate judge’s analyses of those counts of the complaint will be sustained.

        However, that does not end the analysis. The Genesee County defendants contended in

 their motion that Smith’s access-to-the-courts claims are barred by the rule in Heck v. Humphrey,

 512 U.S. 477 (1994). In that case, the Supreme Court held that when a plaintiff brings a civil rights

 action under section 1983 that “challenges the fact or duration of his confinement and seeks

 immediate or speedier release,” the case must be viewed as a habeas corpus action and state

 remedies must be exhausted. Id. at 481 (citing Preiser v. Rodriguez, 411 U.S. 475 (1973)).

 Therefore, the Court held, if a plaintiff’s section 1983 action “would necessarily imply the




                                                 - 15 -
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.597 Filed 07/29/21 Page 16 of 18




 invalidity of his conviction or sentence . . . the complaint must be dismissed unless the plaintiff

 can demonstrate that the conviction or sentence has already been invalidated” by executive order,

 reversal on direct appeal, or writ of habeas corpus. Id. at 487.

        It is plain here that Smith is not challenging “the fact or duration of his confinement” from

 his state firearm offense, and he is not “seek[ing] immediate or speedier release.” And although

 for his access claim he must allege that his erstwhile appeal had arguable merit, he does not have

 to plead or prove that it is a dead bang winner, thereby implying the invalidity of his state

 conviction. Brown, 415 F. App’x at 612 (holding that an allegation of “an ‘arguable (though not

 yet established) claim’ is sufficient”). Otherwise, Smith and similarly situated plaintiffs would be

 caught in a dilemma. To satisfy Heck, he would have to show that his state conviction was

 invalidated on direct appeal or otherwise, which he cannot show because the defendants’

 interference with his legal papers prevented him from access to the appellate remedies necessary

 to obtain a reversal. And if the appeal would not lead to a reversal of the conviction because it

 lacked merit, he could not satisfy Lewis’s “actual injury” requirement. See Lewis, 518 U.S. at 351.

 That Catch-22 relegates such plaintiffs to pleading a lost claim that has the characteristics of

 Schrödinger’s cat. See https://en.wikipedia.org/wiki/Schr%C3%B6dinger%27s_cat. Surely the

 law would not mandate such an absurd result.

        (A further absurdity results from the confluence of Heck’s rule that a plaintiff asserting an

 access claim for a derailed appeal must show that the conviction was nullified by a writ of habeas

 corpus, among other procedures; and the federal requirement that a prisoner applying for habeas

 corpus must exhaust his state remedies by taking a direct appeal. See 28 U.S.C. § 2254(b)(1)).

        Enter Sampson v. Garrett, 917 F.3d 880 (6th Cir. 2019). There, the court of appeals held

 that “Heck applies to an access-to-the-court claim alleging state interference with a direct criminal




                                                - 16 -
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.598 Filed 07/29/21 Page 17 of 18




 appeal.” Id. at 881. The court reasoned that because “a successful access claim requires a prisoner

 to show that the defendants have scuttled his pursuit of a ‘nonfrivolous, arguable’ claim,” ibid.

 (quoting Christopher, 536 U.S. at 415), a plaintiff alleging that state actors prevented him from

 accessing the court to appeal a criminal conviction “could win . . . only if he implied the invalidity

 of his underlying judgment,” id. at 882. The court held, therefore, that “Heck bars this kind of

 claim.” Ibid.

        For this reason, the Court is constrained to grant the motions to dismiss the remaining

 counts of the amended complaint.

                                                  III.

        The plaintiff’s claims against the individual county sheriffs in their official capacities will

 be dismissed because they are duplicative of the claims against the respective counties. The claims

 against the ATF and the Genesee County jail also will be dismissed formally for the reasons stated

 above. Defendants Williams and Major are entitled to qualified immunity and their motion to

 dismiss will be granted on that basis. Although the plaintiff has stated meritorious objections to

 the dismissal of the claims against Clare County and Genesee County, the remaining counts of the

 complaint nonetheless must be dismissed under the rule in Heck v Humphrey.

        Accordingly, it is ORDERED that the plaintiff’s objections to the report and

 recommendation (ECF No. 57) are SUSTAINED IN PART AND OVERRULED IN PART, the

 report (ECF No. 56) is ADOPTED IN PART AND REJECTED IN PART and the

 recommendation is ADOPTED.

        It is further ORDERED that the Clare County defendants’ motion to dismiss (ECF No.

 38) is GRANTED.




                                                 - 17 -
Case 2:19-cv-12079-DML-DRG ECF No. 65, PageID.599 Filed 07/29/21 Page 18 of 18




       It is further ORDERED that the Genesee County defendants’ motion to dismiss (ECF No.

 41) is GRANTED.

       It is further ORDERED that the amended complaint is DISMISSED WITH

 PREJUDICE.

                                                       s/David M. Lawson
                                                       DAVID M. LAWSON
                                                       United States District Judge

 Date: July 29, 2021




                                          - 18 -
